FINAL OFFICE ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2012/0086053; previously cited) in view of Tang et al. (US 2014/0054679; previously cited, hereinafter, Tang) and Kim et al. (US 2015/0044829; newly cited, hereinafter, Kim).
Regarding claims 1, 16 and 17, Tseng discloses a method for manufacturing a FinFET structure (Figs. 3-8), comprising: 
forming a semiconductor fin 303 (Fig. 3, ¶ [0020]) that defines a channel region of transistor (¶ [0002]), wherein the semiconductor fin 303 has an upper portion extruding from a first insulating layer 305 (Fig. 3, ¶ [0020]-[0021]);
forming a mask layer 311 (Fig. 4, ¶ [0022]) covering the upper portion of the semiconductor fin 303 (Fig. 4); 
removing a portion of the first insulating layer 305 (Figs. 3-5, ¶ [0023]-[0024]) to expose a lower portion of a sidewall of the semiconductor fin 303 (Fig. 5); and
doping the semiconductor fin 303 (Fig. 8) by an implantation operation (¶ [0033]: “ion-implanting”) from the sidewall of the semiconductor fin exposed by removing the portion of the first insulating layer (¶ [0033]: “fin portions not under the gate stacks are then optionally doped to form light doped drain/source (LDD) regions”).
Thus, Tseng discloses all the limitations of claims 1, 16 and 17, with the exception of disclosing: (i) wherein doping the semiconductor fin by an angle implantation operation from the lower portion of the sidewall of the semiconductor fin; and (ii) wherein the upper portion of the sidewall of the semiconductor fin is covered by the mask layer during the angle implantation operation; and (iii) wherein the doping operation is performed prior to removing the mask layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to combine the teachings of Tseng, Tang and Kim, and dope the semiconductor fin by an angle implantation operation from the lower portion of the sidewall of the semiconductor fin, wherein the upper sidewall portion of the semiconductor fin is covered by the mask layer during the angle implantation operation, because such a modification would have been considered a substitution of art recognized equivalent processes, for the purpose of improving doping uniformity and device reliability.  Also, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to combine the teachings of Tseng and Tang, and perform the doping operation prior to removing the mask layer, because such a modification would have been obvious to try, for the well-known purpose of forming the doping region at the desired location within the semiconductor fin.
Regarding claim 2, Tseng further discloses forming a second insulating layer (Fig. 8, ¶ [0028]: “additional dielectric material”) over the first insulating layer315 (Fig. 7); and
Official Notice is being taken).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to form a multilayer comprising an oxide layer and a nitride layer over the upper portion of the semiconductor fin, because Tseng disclose a hardmask layer 301 (Fig. 4) over the semiconductor fin 303 (Fig. 4), and a multilayer structure of an oxide layer and a nitride layer is commonly used as a hardmask layer, and thus, such materials would have been obvious to try.
Regarding claim 4, Tseng further discloses forming the mask layer 311 (Fig. 4) covering the upper portion comprises blanket depositing the mask layer 311 over the upper portion of the semiconductor fin 303 (Fig. 4, ¶ [0022]). 
Regarding claim 5, Tseng further discloses wherein the removing the portion of the first insulating layer 305 (Figs. 3-5) to expose the sidewall of the semiconductor fin 303 (Fig. 5) comprises: removing the mask layer 311 (Fig. 5, ¶ [0023]) disposed over a top surface of the first insulating layer 305 (Fig. 5, ¶ [0023]); and etching a portion of the first insulating layer 305 (Figs. 4-5) to a predetermined depth 313 (Fig. 5, ¶ [0024]). 
Regarding claims 6 and 19, Tang further discloses wherein the doping the semiconductor fin by the angle implantation operation comprises performing a tilted angle implantation at energy about or below about 1 KeV (¶ [0020]: 0.5-15 KeV).  It has been held In re Wertheim 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990); and MPEP 2144.05(I).  Furthermore, with respect to claimed ranges, it has been held that absent evidence of disclosure of criticality, it is not inventive to discover optimal or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 105 USPQ 233, 234 (CCPA 1955).  In in the instant case, Tang discloses a range of 0.5-15 KeV (¶ [0020]), which overlaps Applicant’s claimed range of about or below about 1 KeV.  Also note, Applicant's disclosure does not show that the claimed range is critical or yields unexpected results, and thus, such a modification in process parameters would have been obvious to try for one of ordinary skill in the art.
Regarding claims 7-9, Tseng further discloses removing the mask layer 311 (Figs. 5-7, ¶ [0028]) from the semiconductor fin 303/319 (Figs. 5-7); and wherein the forming the second insulating layer over the first insulating layer is performed after the implantation operation (Fig. 8, ¶ [0033]: it is inherent that after forming source/drain regions through ion-implantation, interlayer insulating layers are provided over the fin 319 and insulating layer 325 in order to provide electrical connections to the source/drain and gate regions); and wherein the second insulating layer 325 (Fig. 8) is essentially undoped (¶ [0028]).
Response to Arguments
Applicant's arguments filed January 4, 2021, have been considered, but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829